[Cite as State v. Reed, 2022-Ohio-818.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


STATE OF OHIO,                                  :

                 Plaintiff-Appellee,            :
                                                             No. 110532
                 v.                             :

ROBERT REED,                                   :

                 Defendant-Appellant.           :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: March 17, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-20-649232-A


                                          Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Kristin M. Karkutt, Assistant Prosecuting
                 Attorney, for appellee.

                 Tim Young, Ohio State Public Defender, and Abigail
                 Christopher and Lauren Hammersmith, Assistant Public
                 Defenders, for appellant.

EILEEN A. GALLAGHER, P.J.:

                   Defendant-appellant Robert Reed pleaded guilty to one count of rape

with a one-year gun specification, a second count of rape and one count of disrupting

the public service. The trial court imposed the following sentences: on Count 1 —
an 11-year sentence in addition to one-year for the gun specification; on Count 2 —

an 11-year sentence; and on Count 6 — an 18-month sentence. These sentences are

to be served concurrently, but for the one-year gun specification which is to be

served prior to, and consecutive with, the other sentences. In combination with

Reagan Tokes, this results in an indefinite sentence of 12 to 17.5 years.1 Reed appeals

his sentence, arguing that the indefinite sentence, imposed under the Reagan Tokes

Law, is unconstitutional. He raises the following assignment of error for our review:

      Assignment of Error: Because the Reagan Tokes Law violates the Ohio
      and U.S. Constitutions, Robert’s sentence is contrary to law. R.C.
      2953.08(G)(2); Sixth and Fourteenth Amendments of the U.S.
      Constitution; Articles I, II, and III of the U.S. Constitution; Article I,
      Sections 5, 10, and 16 of the Ohio Constitution; State v. Sealy, 8th Dist.
      Cuyahoga No. 109670, 2021-Ohio-1949, ¶ 45; State v. Delvallie, 8th
      Dist. Cuyahoga No. 109315, 2021-Ohio-1809, ¶ 55. (3/15/2021 T. pp.
      14-17, 40-41).

               Appellant contends that the Reagan Tokes Law is unconstitutional

because it violates the separation-of-powers doctrine and the due process clause of

the Constitutions of the United States and Ohio. However, this court’s recent

opinion specifically overruled both of those arguments. Accordingly, for the reasons

set forth in this court’s en banc decision in State v. Delvallie, 8th Dist. Cuyahoga No.

109315, 2022-Ohio-470, we overrule Reed’s assignment of error.

               Judgment affirmed.

      It is ordered that appellee recover from appellant the costs herein taxed.


      1 Neither party has raised any issues as to the imposed sentence and, therefore, any

determination as to the validity of the sentence is beyond the scope of this direct appeal.
State v. Harper, 160 Ohio St.3d 480, 2020-Ohio-2913, 159 N.E.3d 248, ¶ 26; State v.
Henderson, 161 Ohio St.3d 285, 2020-Ohio-4784, 162 N.E.3d 776, ¶ 27.
      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

Cuyahoga County Court of Common Pleas to carry this judgment into execution.

The defendant’s convictions having been affirmed, any bail pending appeal is

terminated.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


                             _______
EILEEN A. GALLAGHER, PRESIDING JUDGE

EILEEN T. GALLAGHER, J., and
CORNELIUS J. O’SULLIVAN, JR., J., CONCUR


N.B. Judge Eileen T. Gallagher joined the dissent by Judge Lisa B. Forbes in
Delvallie and would have found that R.C. 2967.271(C) and (D) of the Reagan Tokes
Law are unconstitutional.